Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-6 in the reply filed on 12/15/2021 is acknowledged.  The traversal is on the ground(s) that the common technical feature makes a contribution over the closest prior art as applied in the restriction requirement dated 10/29/2921.  This is not found persuasive because of the reasons detailed in the rejection under 35 U.S.C. 102 detailed below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/15/2021.
Claim Objections
Claims 5 and 6 are objected to for containing otherwise allowable subject matter, but being written in dependent format. Claims 5-6 would be allowable if rewritten in independent format. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nair et al. (US20130052433, hereinafter referred to as Nair).
Regarding claim 1, Nair discloses an LTCC substrate, comprising the following components (see Nair at the title of Table 3 on Page 6, disclosing LTCC compositions): glass, SiO2 and Al2O3 (see Nair at Table 3, Example ID# 4, disclosing an example of an LTCC composition which comprises frit, alumina, and silica. Examiner notes that frit correlates with glass, alumina correlates with Al2O3, and silica correlates with SiO2), a weight percentage of the SiO2 in the LTCC substrate is 10% to 25% (see Nair at Table 3, Example ID# 4, disclosing an example of an LTCC composition which comprises 25% silica, which correlates with 25% SiO2), a weight percentage of the glass is 50% to 60% (see Nair at Table 3, Example ID# 4, disclosing an example of an LTCC composition which comprises 50% frit, which correlates with 50% frit), and a weight percentage of the Al2O3 is 25% to 40% (see Nair at Table 3, Example ID# 4, disclosing an example 2O3). 
Regarding claim 2, Nair discloses the weight percentage of the SiO2 in the LTCC substrate is 20% to 25% (see Nair at Table 3, Example ID# 4, disclosing an example of an LTCC composition which comprises 25% silica, which correlates with 25% SiO2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 
Claim  3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (US20130052433, hereinafter referred to as Nair).
Regarding claim 3, while Nair does not disclose an example with an SiO2 content of 20%, Nair does disclose an LTCC composition which comprises 25% silica, which correlates with 25% SiO2, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Allowable Subject Matter
Claims 5-6 contain subject matter which appears to be allowable over the closest prior art.
Claim 5 is directed to the LTCC substrate as claimed in claim 1, wherein the glass is formed by the following components in weight percentage: 45.8% of SiO2, 39.6% of H3BO3, 3.3% of K2CO3, 3.6% of Na2CO3, 0.7% of Li2CO3, 1.5% of 3, 1.1% of SrCO3, 1.9% of BaCO3, 1.2% of Al2O3, 0.6% of MgO, 0.4% of TiO2 and 0.3% of ZnO. 
Nair discloses the glass is 1.72-5.00 wt% SiO2 (see Nair at claim 5), therefore claim 5 avoids Nair as prior art. 
All claims not specifically addressed contain allowable subject matter because they depend upon, or contain all the allowable limitations of, a claim which contains allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731